Citation Nr: 1130787	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected left total knee replacement (TKR) with residual scar.

2.  Entitlement to a rating in excess of 60 percent for left TKR with residual scar.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from February 1945 to May 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in November 2006 (which denied service connection for a low back disorder and TDIU) and in October 2007 (which assigned an increased, 60 percent, rating for left TKR with residual scar).  In May 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the file, the Board finds that additional, pertinent private medical records and statements by the Veteran's friend and care provider have been added to the record subsequent to the SOCs issued in October 2007 and October 2008.  Where the RO has not provided an SSOC after the receipt of new evidence in a pending appeal, and the appellant has not waived such review. the Board is compelled to remand the matter to the RO for consideration of the newly submitted evidence in order to ensure there is due process.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).  [Notably, at the May 3, 2011 videoconference hearing the Veteran, via his representative, indicated that additional evidence was being submitted with a waiver of RO consideration, and would be faxed to the Board after the hearing.  However, when the evidence received by facsimile on the following day, it was accompanied by the representative's statement, dated on the day following the hearing (May 4, 2011), withdrawing the waiver of RO review, and requesting that the new information "be looked at" at the RO (and that a supplemental SOC (SSOC) be issued if the claim was not granted.]  

Inasmuch as the claim seeking TDIU is inextricably intertwined with the appeals seeking service connection and an increased rating, consideration of that matter must be deferred pending resolution of those other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his back and knee disabilities since his discharge from active duty service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records (i.e., those not already associated with the claims folder) from the sources identified.  The Veteran should be notified if any identified records sought are not received pursuant to the RO's request.

2.  Following the above, and any further development deemed necessary (to include another VA knee and spine/nexus examination if suggested by any records not yet considered by the RO), the RO should readjudicate these matters (to specifically include initial consideration of the evidence fax'ed to the Board expressly without a waiver of RO review).  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

